DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 6/27/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 requires a 1st activation lever and 2nd activation lever. At the instant, there is no antecedent of basis for these terms. Is the applicant trying to claim the 1st and 2nd levers previously claimed? Correction is required.
Claim 1 also requires that the 1st lever becomes movable from a 1st predefined threshold of pulling force corresponding to a 1st rotation angle of the handle. 
Then, the claim requires that the 2nd lever becomes movable with the 1st lever from a 2nd predefined threshold of pulling force corresponding to a 2nd rotation angle of greater than the 1st angle.
Finally, the claim requires that applying a given pulling force on the handle causes either electrical or mechanical activation of the unlocking of the door leaf.
At the instant, the limitations are indefinite.
First, the movement as claimed is indefinite. The claim requires 1st and 2nd pulling forces of the handle corresponding to rotational angles of the handle. That could be anything and from any position of the handle.
The specification clearly discloses that the handle is 1st pulled to a rotation angle, and then from that position, the handle is then 2nd pulled to a rotation angle greater that the 1st rotation angle. 
Therefore, in order to continue with the examination, the claim will be interpreted as mentioned above. Correction is required.
Second, the mechanical or electrical activation as claimed is indefinite. The claim requires that applying a given pulling force on the handle causes either electrical or mechanical activation of the unlocking of the door leaf. There is no basis for that in the specification.
As described, the 1st pull will electrically activate the unlocking of the door leaf. If there is a malfunction, then a 2nd pull will mechanically activate the unlocking of the door leaf. 
Therefore, in order to continue with the examination, the claim will be interpreted as mentioned above. Correction is required.

Allowable Subject Matter
Claim 1, as interpreted above, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
The current amendment overcomes the previous prior art rejection. However, the claims still present some 112 2nd paragraph issues that needs to be corrected in order to put the application in allowance condition.
At the instant, as interpreted above, the claim will be allowed.
Prosecution has been closed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



July 12, 2022